IN THE SUPREME COURT OF MISSISSIPPI

                                         NO. 2001-CP-00934-SCT

TOMMY DAVIS, JR.
v.
STATE OF MISSISSIPPI



DATE OF JUDGMENT:                                   5/30/2001
TRIAL JUDGE:                                        HON. LILLIE BLACKMON SANDERS
COURT FROM WHICH APPEALED:                          ADAMS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                             PRO SE
ATTORNEYS FOR APPELLEE:                             OFFICE OF THE ATTORNEY GENERAL

                                                    BY: BILLY L. GORE
DISTRICT ATTORNEY:                                  RONNIE LEE HARPER
NATURE OF THE CASE:                                 CIVIL - POST CONVICTION RELIEF
DISPOSITION:                                        AFFIRMED-09/12/2002
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                     10/3/2002



      BEFORE McRAE, P.J., WALLER AND COBB, JJ.

      McRAE, PRESIDING JUSTICE, FOR THE COURT:

¶1. Tommy Davis, Jr. ("Davis") pled guilty to grand larceny. He was sentenced as a habitual offender to
serve five (5) years in the custody of the Mississippi Department of Corrections. Later, Davis filed this civil
action seeking post conviction relief, and the circuit court denied his requested relief. On appeal Davis
alleges (1) that the trial court breached its promise that he could serve his Mississippi sentence concurrently
with "any sentence or parole revocation" he might receive in Louisiana; and (2) that he should have been
allowed to have a parole revocation hearing. We affirm the judgment of the circuit court. Based on U.S.
Const. art. IV, § 1, the relief requested by Davis is denied.

                                                   FACTS

¶2. When Davis was indicted for burglary in Mississippi, one of his previous convictions relied upon in
order to declare him a habitual offender was a burglary in Louisiana to which he pled guilty and was
sentenced to twenty years.(1) He claims to have been on parole from Louisiana when he committed the
crime in this state. The information before us does not show that Davis's parole has been revoked, and he is
apparently concerned that Louisiana may not revoke his parole until after his sentence is served in
Mississippi, thereby causing him to serve additional time.
¶3. At Davis's plea hearing, the judge stated that Davis's sentence would "run concurrent with any sentence
or any parole revocation that [he] should receive in the State of Louisiana." However, the sentencing order
entered on September 22, 1999, made no mention of this provision. Davis asked for a correction of this or
a dismissal of his case in his Motion for Post Conviction Collateral Relief. The judge found that the motion
did not require an evidentiary hearing and denied the motion stating that a Mississippi court does not have
jurisdiction over a parole revocation by the State of Louisiana and also that said matter did not fall under the
Mississippi Uniform Post-Conviction Collateral Relief Act, Miss. Code Ann. §§ 99-39-1 to -29 (2000 &
Supp. 2002).

                                                DISCUSSION

      Whether Davis's due process rights were violated because the circuit court did not have his
      Louisiana parole revoked so he could serve his Mississippi sentence concurrently with his
      Louisiana sentence.

¶4. We uphold the decision of the circuit court as to this matter. In a seminal case which originated in
Mississippi, the United States Supreme Court held that "[a] judgment is conclusive as to all the media
concludendi (United States v. California & O. Land Co., 192 U.S. 355, 48 L. ed. 476, 24 Sup. Ct.
Rep. 266); and it needs no authority to show that it cannot be impeached either in or out of the state by
showing that it was based upon a mistake of law." Fauntleroy v. Lum, 210 U.S. 230, 237, 28 S. Ct.
641, 52 L. Ed. 1039 (1908). Fauntleroy concerned a case brought in Mississippi to enforce a Missouri
court's judgment. The Court found that even if Mississippi had proper jurisdiction and Missouri had
misinterpreted the law, the Mississippi courts could not deny enforcement of a judgment of a Missouri court
based upon the full faith and credit clause of the U.S. Const. art. IV, § 1. Fauntleroy, 210 U.S. at 235-
36.

¶5. In this case, Mississippi has no jurisdiction over the status of Davis's parole in Louisiana because his
parole stems from an incident which occurred in Louisiana where he was tried, convicted and sentenced by
a Louisiana court. The trial judge warned Davis that her court had no control over what the Louisiana court
might do with regards to his sentence. Following Fauntleroy and its progeny, the circuit court was correct
in its determination that Davis's parole violation "is not an appropriate matter for judicial review by the State
of Mississippi" and should be taken up by the Louisiana court system. Davis's due process rights were not
violated by the Circuit Court of Adams County, because that court had no right to give him the relief he
requested.

                                               CONCLUSION

¶6. As required by the decisions of the United States Supreme Court construing the full faith and credit
clause of the U.S. Constitution art. IV, § 1, we affirm the judgment of the circuit court and deny the relief
requested by Davis.

¶7. AFFIRMED.

      PITTMAN, C.J., SMITH, P.J., WALLER, COBB, DIAZ, EASLEY, CARLSON AND
      GRAVES, JJ., CONCUR.

1. There is some question as to whether he was sentenced to 10 or 20 years by the Louisiana court.